NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO RODRIGUEZ-RUVALCABA,                      No.    17-71671
AKA Mario Ruvalca,
                                                Agency No. A089-858-719
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Mario Rodriguez-Ruvalcaba, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, and we review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The agency did not abuse its discretion in denying Rodriguez-Ruvalcaba’s

motion to reopen for failure to establish exceptional circumstances, where he did

not establish that he failed to appear at his hearing due to circumstances beyond his

control. See 8 C.F.R. § 1003.23(b)(4)(ii); 8 U.S.C. § 1229a(e)(1) (defining

exceptional circumstances as circumstances beyond the control of the alien); cf.

Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (no exceptional

circumstances where petitioner was late to her hearing due to confusion about the

time). The record does not support Rodriguez-Ruvalcaba’s contention that the

agency failed to consider relevant factors. See Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010) (agency need not write an exegesis on every contention)

      Our jurisdiction to review the agency’s discretionary decision not to reopen

proceedings sua sponte is limited to “reviewing the reasoning behind the decisions

for legal or constitutional error.” See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016). The record does not support Rodriguez-Ruvalcaba’s contentions that the

agency failed to adequately explain its decision not to reopen sua sponte. See




                                          2                                    17-71671
Najmabadi, 597 F.3d at 990.

      PETITION FOR REVIEW DENIED.




                              3     17-71671